Matter of Devleeschouwer (2022 NY Slip Op 00491)





Matter of Devleeschouwer


2022 NY Slip Op 00491


Decided on January 27, 2022


Appellate Division, Third Department


Published by New York State Law Reporting Bureau pursuant to Judiciary Law § 431.


This opinion is uncorrected and subject to revision before publication in the Official Reports.



Decided and Entered:January 27, 2022

PM-16-22
[*1]In the Matter of Davina M.F. Devleeschouwer, an Attorney. (Attorney Registration No. 5079017.)

Calendar Date:December 27, 2021

Before:Garry, P.J., Lynch, Clark, Pritzker and Colangelo, JJ.

Davina M.F. Devleeschouwer, Brussels, Belgium, pro se.
Monica A. Duffy, Attorney Grievance Committee for the Third Judicial Department, Albany, for Attorney Grievance Committee for the Third Judicial Department.

Per Curiam.
Davina M.F. Devleeschouwer was admitted to practice by this Court in 2013 and lists a business address in Brussels, Belgium with the Office of Court Administration. Devleeschouwer now seeks leave to resign from the New York bar for nondisciplinary reasons (see Rules for Attorney Disciplinary Matters [22 NYCRR] § 1240.22 [a]). The Attorney Grievance Committee for the Third Judicial Department (hereinafter AGC) has been heard in response to the application by correspondence from its Chief Attorney.
As is noted by AGC, Devleeschouwer is presently delinquent in her New York attorney registration requirements, having failed to register for the biennial period beginning in 2021 (see Judiciary Law § 468-a; Rules of the Chief Admin of Cts [22 NYCRR] § 118.1). Inasmuch as Devleeschouwer is therefore subject to potential disciplinary action (see Judiciary Law § 468-a [5]; Rules of Professional Conduct [22 NYCRR 1200.0] rule 8.4 [d]; see also Matter of Attorneys in Violation of Judiciary Law § 468-a, 113 AD3d 1020, 1021 [2014]), she is ineligible for nondisciplinary resignation and her application must be denied (see Matter of Cluff, 148 AD3d 1346, 1346 [2017]; Matter of Bomba, 146 AD3d 1226, 1226-1227 [2017]). Further, any future application by Devleeschouwer must be supported by proof of her full satisfaction of the requirements of Judiciary Law § 468-a and Rules of the Chief Administrator of the Courts (22 NYCRR) § 118.1 (see Matter of Frank, 146 AD3d 1228, 1228-1229 [2017]).
Garry, P.J., Lynch, Clark, Pritzker and Colangelo, JJ., concur.
ORDERED that Davina M.F. Devleeschouwer's application for permission to resign is denied.